IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

GERARD E. SZUBIELSKI,                     )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )     C.A. No. 2021-0034-PWG
                                          )
CENTURION, JOHN P. MAY, NP                )
LORETTA HIGGINS, and NP SHERRI            )
McAFEE-GARNER,                            )
                                          )
            Defendants.                   )

                            MASTER’S REPORT

                   Date Submitted:        April 7, 2022
                   Final Report:          July 19, 2022

Gerard E. Szubielski, Georgetown, Delaware, Pro Se

Scott G. Wilcox, Esq., MOORE & RUTT, P.A., Wilmington, Delaware, Attorney
for Defendants




GRIFFIN, M.
          Pending before me is an action filed by plaintiff, a prisoner at a state facility,

claiming that the defendants, medical providers at that facility, acted with deliberate

indifference to his medical needs in violation of the Eighth Amendment to the United

States Constitution.        Plaintiff alleges that defendants discontinued previous

accommodations to treat his chronic neck and back pain and failed to provide

necessary treatment by pain specialists outside of the facility. Defendants refute

plaintiff’s Eighth Amendment claim. Plaintiff and defendants filed cross-motions

for summary judgment. I find that the undisputed facts do not support plaintiff’s

claims and defendants are entitled to judgment as a matter of law. Therefore, I

recommend that the Court grant summary judgment in defendants’ favor. This is a

final report.

                                    I.     Background1

A. Factual Background

          Plaintiff Gerard E. Szubielski (“Szubielski”) is an inmate presently

incarcerated at Sussex Correctional Institution (“SCI”), part of the Delaware

Department of Corrections (“DDOC”), in Georgetown, Delaware.2                      Defendant




1
  In this Report, I refer to the transcript of the March 26, 2021 hearing on Plaintiff’s Motion
for a Temporary Restraining Order as “TRO Tr.” See Docket Item (“D.I.”) 68. I refer to
the medical exhibits appended as Exhibit A to D.I. 48 by the Bates stamp numbers found
at the bottom right of the exhibit pages, which begin with CENT008.
2
    D.I. 48, at 4.
Centurion (“Centurion”) is the contractor who has provided medical services at SCI

since March of 2020.3 Defendant John P. May (“May”) is Centurion’s chief medical

officer.4 Defendant NP Loretta Higgins (“Higgins”) is a nurse practitioner who

works for Centurion at SCI.5 Defendant NP Sheri McAfee-Garner (“McAfee-

Garner”) is a nurse practitioner who works for Centurion at SCI.6

          In or around 2012, Szubielski began experiencing severe headaches and neck

pain.7 On November 30, 2016, Szubielski underwent spinal fusion surgery. 8 Since

then, Szubielski has continued to experience neck and back pain.9 In May 2018,

Szubielski was referred to an outside pain management specialist for a consultation

regarding his chronic neck pain.10 Szubielski alleges he was approved to receive the

injections on October 23, 2018,11 but that treatment never took place.12 At some



3
  D.I. 69, at 2; D.I. 72, at 4 n.1. Although named as “Centurion” in the complaint, the entity
is Centurion of Delaware, LLC. See D.I. 10, at 2.
4
 See D.I. 48, Ex. B, ¶ 1 (Unsworn Declaration of Dennis Kondash, D.O.) [hereinafter
“Kondash Decl.”].
5
    TRO Tr. 5:23-24.
6
  TRO Tr. 5:22-23. Centurion, May, Higgins, and McAfee-Garner are collectively referred
to as “Defendants.”
7
    D.I. 3, at 1.
8
    Id., at 2; D.I. 48, at 4; D.I. 69, at 2.
9
    D.I. 3, at 2; D.I. 48, at 4.
10
     D.I. 48, at 4; D.I. 69, at 2.
11
     D.I. 3, at 2; D.I. 69, at 2.
12
     D.I. 3, at 2-3.

                                               2
point, Szubielski received approval for a special mattress, a neck roll, and bottom

bunk accommodations for medical reasons.13

          On October 10, 2019, McAfee-Garner discontinued the special mattress

because of Szubielski’s “medical discharge.”14 On December 6, 2019, Higgins

prescribed naproxen for Szubielski for pain.15 Beginning in March of 2020, the

DDOC and/or Centurion instituted a policy that limited off-site consultations due to

COVID-19 pandemic-related restrictions.16 After Centurion took over as medical

provider, Szubielski’s neck roll and bottom bunk accommodation were taken

away.17

          There are several sick calls (written requests for medical treatment) in March

and April of 2020 from Szubielski requesting that his ibuprofen (pain medication)

be renewed.18 On March 30, 2020, McAfee-Garner responded to a sick call from

Szubielski, who reported pain, and recommended that Szubielski restart a different

pain medication.19 On April 24, 2020, Szubielski asked to see an outside provider



13
     See id., at 3.
14
     CENT176.
15
     CENT008.
16
   Kondash Decl., ¶ 42; D.I. 69, at 2-3 (“From March 2020 until mid-2021 Centurion
refused to send [Szubielski] out for any medical care …”); see infra note 89.
17
     D.I. 3, at 3.
18
     CENT079; CENT083; CENT084.
19
     Kondash Decl., ¶ 17.

                                             3
for pain management, and Higgins responded that no outside appointments were

taking place due to COVID-19 restrictions and renewed his ibuprofen. 20

           On May 15, 2020, Higgins responded to a sick call from Szubielski, in which

he expressed concern that there had been no follow up with the outside pain

specialist and his neck roll and special mattress had been taken away when he was

transferred to SCI.21 Her notes state that “there is no medical indication for neck roll

at present.”22 She increased his ibuprofen dosage, and also discussed the outside

pain specialist with Szubielski, explaining that no outside provider appointments

were being made at that time.23 She also noted that “Per medical director comments

– [Szubielski] made significant improvement following treatment and no further

outside treatment [was] necessary.”24

           On June 11, 2020, Higgins responded to a sick call from Szubielski.25

Szubielski was refusing his diabetes medication and, during this interaction, he again

indicated that he wanted to see an outside specialist.26 Higgins performed an

extensive chart review, noting that further review by the medical director regarding


20
     CENT084; CENT094.
21
     D.I. 73, Ex. A.
22
     Id.
23
     Id.
24
     Id.; see also Kondash Decl., ¶ 22.
25
     D.I. 73, Ex. A.
26
     Id.; see also Kondash Decl., ¶ 26.

                                            4
the existing pain management consultation was “mostly liked need[ed],” and that he

should “continue to [be] follow[ed] closely.27 On July 14, 2020, McAfee-Garner

reviewed the results from Szubielski’s COVID test,28 and on September 10, 2020,

Higgins received a medical report on Szubielski.29 In August and September of

2020, Szubielski filed sick calls seeking an outside pain management consultation.30

On March 11, 2021, Szubielski was referred for pain management consultation and

a MRI, and was approved for bottom bunk accommodation.31 On or around April

22, 2021, it appears Szubielski had a neuro-spine consultation, and an outside pain

management consultation on April 29, 2021, in which he was prescribed pain

medication, which was given to Szubielski by McAfee-Garner on that date, and a

neck roll, which he received on July 26, 2021.32 On September 8, 2021, Szubielski




27
     D.I. 73, Ex. A.
28
     Id.
29
     CENT115.
30
  CENT114; CENT129. Szubielski also sought medical clearance on October 4, 2020 so
that he could “work in the main kitchen.” CENT127.
31
  CENT171; see also CENT172. It appears that Szubielski had a Xray on March 17, 2021,
which showed “no acute problem” and physical therapy was recommended. D.I. 73, Ex.
A.
32
   CENT168-CENT170; see also D.I. 73, Ex. A. On April 22, 2021, it appears that
McAfee-Garner asked questions of the specialist about how to treat Szubielski’s pain. D.I.
73, Ex. A. During the outside pain management consultation on April 29, 2021, a follow
up appointment was recommended regarding “possible injections.” CENT170. Szubielski
initially refused the neck roll on July 16, 2021. CENT174.

                                            5
again saw an outside medical provider, who recommended pain injections.33

Szubielski’s grievance requesting offsite pain injections was upheld by the Bureau

Chief on January 26, 2022, with the note that they “have no control over how soon

an appointment can be secured.”34

B. Procedural History

          Szubielski filed the Complaint (“Complaint”) on January 14, 2021, with a

Motion to Expedite, requesting a temporary restraining order (“TRO”) to compel

Defendants to send him for an outside pain management consultation.35 In the

Complaint, he argues that Defendants violated his Eighth Amendment rights by

failing to provide him with proper medical care for his neck and back pain, and seeks

injunctive relief and damages.36 On March 26, 2021, Vice Chancellor Glasscock

heard and denied the TRO motion.37




33
  D.I. 73, Ex. A. It appears that Szubielski was also “seen by pain management” on June
23, 2021, and August 19, 2021. Id.
34
     D.I. 59, Ex. C.
35
  D.I. 3; D.I. 4. Szubielski’s application to proceed in forma pauperis was granted on
January 27, 2021. D.I. 7.
36
     D.I. 3.
37
 See D.I. 26. Vice Chancellor Glasscock held that, the Court could not grant the TRO
motion because it requested mandatory relief. TRO Tr. 30:14-31:21.

                                          6
         On May 10, 2021, Szubielski moved for the appointment of counsel,38 which

the Court denied on May 21, 2021.39 A status conference was held on June 15,

2021.40 Defendants filed their answer on June 29, 2021.41 The Court entered a

scheduling order on September 17, 2021, setting trial for April 28, 2022.42 On

December 6, 2021, Szubielski filed a renewed motion to appoint counsel, which was

denied on December 21, 2021.43

         On January 10, 2021, Defendants filed a Motion for Summary Judgment

(“Motion”), seeking dismissal of the Complaint.44 Following scheduling issues,45 a

new scheduling order was entered, on January 31, 2022, to address briefing on the

Motion.46 Szubielski filed an answering brief to the Motion on February 2, 2022,47

and his Motion for Summary Judgment (“Cross-Motion”) on March 2, 2022, asking




38
     D.I. 30.
39
     D.I. 32.
40
     D.I. 33.
41
  D.I. 35. On July 9, 2021, the Court granted a limited stay due to Szubielski’s temporary
relocation within the DDOC system. D.I. 37.
42
     D.I. 42.
43
     D.I. 43; D.I. 45. Exceptions to that report were stayed. Id., at 5.
44
  D.I. 48. The Motion seeks only dismissal of the Complaint and did not seek attorneys’
fees or other relief. Id.
45
     See D.I. 50; D.I. 51; D.I. 52; D.I. 53; D.I. 54; D.I. 55; D.I. 56; D.I. 57.
46
     D.I. 58.
47
     D.I. 59.

                                                  7
the Court to find Defendants liable on his Eighth Amendment claim. 48 On March

24, 2022, Defendants filed a reply brief in support of the Motion and in opposition

to the Cross-Motion.49 On March 25, 2022, Szubielski filed a motion to admit

additional documents,50 which I interpreted as a request to supplement the Cross-

Motion.51 Defendants filed a reply brief to Szubielski’s supplemental submission on

April 7, 2022.52

II.      Standard of Review

         Summary judgment is appropriate only where “the moving party demonstrates

the absence of issues of material fact and that it is entitled to judgment as a matter

of law.”53 Evidence must be viewed “in the light most favorable to the non-moving

party.”54 Summary judgment may not be granted when material issues of fact exist




48
   D.I. 69. The Cross-Motion asks the Court to grant summary judgment on liability and
leave the damages issue for trial. Id., at 6-7.
49
     D.I. 72.
50
     D.I. 73.
51
     D.I. 74.
52
     D.I. 75.
53
  Wagamon v. Dolan, 2012 WL 1388847, at *2 (Del. Ch. Apr. 20, 2012); see also
Cincinnati Bell Cellular Sys. Co. v. Ameritech Mobile Phone Serv. of Cincinnati, Inc., 1996
WL 506906, at *2 (Del. Ch. Sept. 3, 1996), aff’d, 692 A.2d 411 (Del. 1997).
54
 Williams v. Geier, 671 A.2d 1368, 1375-76 (Del. 1996) (citing Bershad v. Curtiss-Wright
Corp., 535 A.2d 841, 844 (Del. 1987)).

                                            8
or if the Court determines that it “seems desirable to inquire more thoroughly into

the facts in order to clarify the application of law to the circumstances.”55

          When the Court is presented with cross-motions for summary judgment, the

Court may “deem the motions to be the equivalent of a stipulation for decision,” 56

but “[t]he existence of cross-motions … does [not] change the standard for summary

judgment.”57          In evaluating cross-motions for summary judgment, the court

examines each motion independently and only grants a motion for summary

judgment to one of the parties when there is no disputed issue of material fact and

that party is entitled to judgment as a matter of law.58

III.      Analysis

A. Szubielski’s Rule 56(f) Motion

          Szubielski argued, in his answering brief, that the Motion should be dismissed

because discovery was not completed – Defendants had failed to make themselves

available for depositions or to turn over all medical records.59 Although not framed



55
  In re Est. of Turner, 2004 WL 74473, at *4 (Del. Ch. Jan. 9, 2004) (quoting Holladay v.
Patten, 1995 WL 54437, at *3 (Del. Ch. Jan. 4, 1993)) (internal quotation marks omitted);
see also Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962).
56
     Ct. Ch. R. 56(h).
57
     Bernstein v. Tact Manager, Inc., 953 A.2d 1003, 1007 (Del. Ch. 2007).
58
  See Empire of Am. Relocation Servs., Inc. v. Commercial Credit Co., 551 A.2d 433, 435
(Del. 1988); Wimbledon Fund LP v. SV Special Situations LP, 2011 WL 378827, at *7
(Del. Ch. Feb. 4, 2011).
59
     D.I. 59, at 5.

                                             9
as a Court of Chancery Rule 56(f) motion, I allow leniency because Szubielski is

acting pro se and consider his request as a Rule 56(f) motion.60 A Rule 56(f) motion

to delay consideration of a motion for summary judgment rests within the trial

court’s discretion.61 “The invoking party carries the burden under Rule 56(f) to show

that it could not present facts essential to oppose the motion for summary

judgment.”62

         Szubielski made multiple requests for extensions of time for discovery and

briefing,63 which were granted.64            Discovery in this matter ran from at least

September 14, 2021 until March 1, 2022.65 Szubielski had the opportunity to take

depositions during the discovery period. A review of the docket in this matter shows

that Szubielski did not serve a notice of deposition on any of the parties in this

matter.66 And, he chose to proceed with the Cross-Motion and to supplement the


60
  Ct. Ch. R. 56(f). Szubielski cited to Ingle v. Yelton, 439 F.3d 191, 196 (4th Cir. 2006).
D.I. 59, at 5. In Ingle, the plaintiff filed a motion under Federal Rules of Civil Procedure
56(f), requesting additional time to conduct discovery. Ingle, 439 F.3d at 196.
61
 See Schillinger Genetics, Inc. v. Benson Hill Seeds, Inc., 2021 WL 320723, at *16 (Del.
Ch. Feb. 1, 2021).
62
     Id. (citation omitted).
63
     See D.I. 50; D.I. 56.
64
     D.I. 51; D.I. 58; see also D.I. 60; D.I. 61.
65
     D.I. 42; D.I. 58.
66
   On December 14, 2021, Szubielski filed a list of persons whom he wanted to depose, but
did not indicate a time or place for depositions to occur. D.I. 44; see Ct. Ch. R. 30(b)(1)
(“party desiring to take the deposition of any person … shall give reasonable notice
[stating] the time and place for taking the deposition”). Szubielski requested a subpoena
for Defendants’ depositions on February 4, 2022, which was returned signed by the
                                                    10
Cross-Motion with extensive medical documentation.67 I deny Szubielski’s Rule

56(f) motion because he has not shown that he could not present facts essential to

opposing the Motion, without deposing Defendants.

B. Szubielski’s Eighth Amendment Medical-Needs Claim against Defendants

         Szubielski claims that Defendants have acted with deliberate indifference to

his medical needs in violation of the Eighth Amendment to the United States

Constitution. “The Eighth Amendment’s protection against cruel and unusual

punishment requires the government ‘to provide medical care for those whom it is

punishing by incarceration.’”68 To prove an Eighth Amendment medical-needs

claim, the “evidence must show (i) a serious medical need, and (ii) acts or omissions

by prison officials that indicate deliberate indifference to that need.”69

“Deliberate indifference requires subjective culpability: the [actor] must both be

aware of facts from which the inference could be drawn that a substantial risk of



Register in Chancery on February 4, 2022. D.I. 62; D.I. 63. However, these subpoenas
did not instruct the Defendants where and when to appear for a deposition, see D.I. 62, and
there is no indication on the docket that these subpoenas were ever served upon the
Defendants.
67
     See D.I. 69; D.I. 73.
68
  Szubielski v. Correct Care Sols., LLC, 2014 WL 5500229, at *2 (Del. Ch. Oct. 31, 2014)
(citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)).
69
  Parkell v. Danberg, 833 F.3d 313, 337 (3d Cir. 2015) (quoting Natale v. Camden Cty.
Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003)) (internal quotation marks omitted); see
also Szubielski, 2014 WL 5500229, at *2 (“To succeed on an Eighth Amendment claim, a
plaintiff bears the burden of proving a serious medical need as well as the
defendant’s deliberate indifference in response.”) (citation omitted).

                                            11
serious harm exists, and he must also draw the inference.”70 “[P]rison authorities

are accorded considerable latitude in the diagnosis and treatment of prisoners.”71

“Allegations of negligence or challenges of a physician’s professional judgment do

not state a claim.”72

         The Third Circuit has “found ‘deliberate indifference’ in a variety of

circumstances, including where a prison official (1) knows of a prisoner’s need for

medical treatment but intentionally refuses to provide it; (2) delays necessary

medical treatment based on a non-medical reason; or (3) prevents a prisoner from

receiving needed or recommended medical treatment.”73

         First, “a plaintiff asserting an Eighth Amendment claim pursuant to 42 U.S.C.

§ 1983 must establish that a person acting under color of state law violated his

rights.”74 “Courts have found that ‘when the state contracts out its medical care of

inmates, the obligations of the [E]ighth [A]mendment attach to the persons with


70
   Szubielski, 2014 WL 5500229, at *2 (internal quotation marks and citation omitted)
(alteration in original).
71
   Parkell, 833 F.3d at 337 (quoting Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993));
Jarvis v. May, 2022 WL 2131975, at *3 (D. Del. June 14, 2022) (“while Plaintiff may wish
to see an outside ophthalmologist, disagreement with medical care does not rise to the level
of a constitutional claim”).
72
  Szubielski, 2014 WL 5500229, at *2 (citation omitted); see also Parkell, 833 F.3d at 337
(“A prisoner bringing a medical-needs claim ‘must show more than negligence; he must
show “deliberate indifference” to a serious medical need.’”) (quoting Durmer, 991 F.2d at
67); Sims v. Wexford Health Sources, 635 F. App’x 16, 19 (3d Cir. 2015).
73
     Parkell, 833 F.3d at 337 (quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)).
74
     Szubielski, 2014 WL 5500229, at *3 (citing Natale, 318 F.3d at 580-81).

                                              12
whom the state contracts.’”75 Here, Defendants are contractors providing medical

services to SCI.

          Next, I consider whether Szubielski has shown a serious medical need.

“Courts have held that to show a serious medical need, a plaintiff must demonstrat[e]

that failure to treat a prisoner’s condition could result in further significant injury or

the unnecessary and wanton infliction of pain.”76 For purposes of this analysis, I

assume without deciding that Szubielski had a serious medical need caused by his

long-term pain issues. The remaining legal questions focus on whether Defendants

acted with deliberate indifference to that need.

          1. Centurion Did Not Act with Deliberate Indifference to Szubielski’s
             Medical Needs.

          I first consider whether Centurion, a contractor providing medical services at

SCI, acted with deliberate indifference to Szubielski’s medical needs. “One who

brings a § 1983 claim against a private contractor also must address causation;




75
     Id. (citations omitted) (alterations in original).
76
   Id. (internal quotation marks and citation omitted). “While some courts have deemed a
medical need serious when it is one that has been diagnosed by a physician as mandating
treatment, or one that is so obvious that even a lay person would easily recognize the
necessity for a doctor’s attention, the Third Circuit Court of Appeals requires expert
testimony when the seriousness of the injury or illness would not be apparent to a lay
person.” Id. (internal quotation marks and citations omitted). Defendants argue that
Szubielski’s injuries are “not so apparent that they would be evident to a layperson,” so he
must present expert evidence. D.I. 48, at 14. Since I assume, without deciding, that
Szubielski has shown he had a serious medical need, I do not address this issue.

                                                  13
respondeat superior does not suffice for liability.”77 “A plaintiff establishes

causation by showing that the [contractor] had a policy or custom that caused the

violation,”78 and that it “turned a blind eye to an obviously inadequate practice that

was likely to result in the violation of constitutional rights” such that it, as a

policymaker, “can reasonably be said to have been deliberately indifferent to the

need.”79

         Centurion argues that the evidence at summary judgment fails to identify any

policy or practice of Centurion showing its deliberate indifference.80 Szubielski

responds that the evidence shows Centurion employees acted with deliberate

indifference to his medical needs.81 However, Szubielski must show that Centurion,

as a policy maker, had a policy or custom that was deliberately indifferent.82




77
  Szubielski, 2014 WL 5500229, at *4 (citations omitted); see also Parkell, 833 F.3d at
338 (“[Medical contractors for DDOC] cannot be held responsible for the acts of [their]
employees under a theory of respondeat superior or vicarious liability.”) (internal quotation
marks and citations omitted); Sims, 635 F. App’x at 20 (citation omitted).
78
     Szubielski, 2014 WL 5500229, at *4.
79
     Parkell, 833 F.3d at 338 (cleaned up).
80
     D.I. 48, at 15-16.
81
     D.I. 59.
82
  “A policy is a final proclamation, policy or edict issued by one with final policymaking
authority, and a custom is an act that has not been formally approved by an appropriate
decisionmaker, but that is so widespread as to have the force of law.” Szubielski, 2014 WL
5500229, at *4 n. 42 (cleaned up).

                                              14
         A focus of Szubielski’s claims is Centurion’s failure to send him for outside

pain management consultation. During the time the evidence shows he repeatedly

asked to be sent for outside consultation (starting in March of 2020), there was a

policy in place of not sending inmates to outside care providers because of the

COVID-19 pandemic.83 This policy was put into place to limit “movement within

and from the facilities,” and restricted off-site consultations, in order to control the

spread of COVID-19.84 Courts have found delays in medical treatment due to

restrictions based upon the COVID-19 pandemic are reasonable and are not

deliberately indifferent under the Eighth Amendment.85 Thus, as a matter of law,

the undisputed evidence shows that neither the policy nor Centurion were

deliberately indifferent toward Szubielski’s medical needs, and I recommend that

the Court grant summary judgment Centurion’s favor.86




83
   See Kondash Decl., ¶¶ 20, 42. Centurion contends that the policy of not sending inmates
to outside care providers was established by DDOC and not by Centurion, and cannot serve
as a basis for an Eighth Amendment Claim against Centurion. D.I. 48, at 16 n. 4. For
purposes of the summary judgment motions, I assume that Centurion established this
COVID-related policy and do not decide who established the policy.
84
     Kondash Decl., ¶ 42.
85
   See Jones v. Sorbu, 2021 WL 365853, at *6 (E.D. Pa. Feb. 3, 2021); Keating v. Meade,
2021 WL 120944, at *5 (E.D. Va. Jan. 12, 2021); Perez v. Chester CI, 2020 WL 7384888,
at *6 (E.D. Pa. Dec. 16, 2020); cf. Francis v. Carroll, 773 F. Supp. 2d 483, 487 (D. Del.
2011).
86
  I note that, since March of 2021, Szubielski has had outside pain management and neuro-
spine consultations, which resulted in his receiving a neck roll and bottom bunk
accommodation. See supra notes 31-34. Pain injections were recommended by the outside
                                           15
         2. May did not Act with Deliberate Indifference to Szubielski’s Medical
            Needs.

         Next, I address whether May acted with deliberate indifference to Szubielski’s

medical needs. Although May was named as a party to this lawsuit, the Complaint

does not plead how May was connected to Szubielski’s medical care.87 The parties

did not address May’s conduct in the briefing. There is no evidence showing that

May treated Szubielski or made any decisions about Szubielski’s care.88 It appears

that May be included as a defendant because of his position as Centurion’s chief

medical officer.89 “[A] supervisor may be personally liable under § 1983 if he or

she participated in violating the plaintiff’s rights, directed others to violate them, or,

as the person in charge, had knowledge of and acquiesced in his subordinates’

violations.”90 Or, “[i]ndividual defendants who are policymakers may be liable

under §1983 if it is shown that such defendants, with deliberate indifference to the

consequences, established and maintained a policy, practice or custom which


specialist in September of 2021 and have been sought, although it appears that, as of March
24, 2022, Szubielski had not yet received those injections. See supra note 34; D.I. 72, at 5.
87
     See D.I. 3.
88
     See D.I. 48, Ex. A; D.I. 73, Ex. A.
89
     See Kondash Decl., ¶ 1.
90
  Covert v. Houser, 2021 WL 602721, at *4 (M.D. Pa. Feb. 16, 2021) (citing A.M. ex rel.
J.M.K. v. Luzerne Cnty. Juv. Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004); see also Diaz v.
Pistro, 2021 WL 3471169, at *2 (E.D. Pa. Aug. 6, 2021) (citing Rode v. Dellarciprete, 845
F.2d 1195, 1207 (3d Cir. 1988)); Deputy v. Roy, 2003 WL 367827, at *2 (Del. Super. Feb.
20, 2003) (“To establish a Section 1983 claim, the plaintiff must show the defendant’s
personal involvement in the alleged constitutional violation.”).

                                             16
directly caused [the] constitutional harm.”91 There is no evidence in the record that

May personally participated in violating Szubielski’s rights, directed others to do so,

knew of and tolerated a subordinate’s violation, or implemented or maintained a

policy or practice that directly caused an Eighth Amendment violation against

Szubielski. Thus, there is no evidence to support a finding that May was deliberately

indifferent to Szubielski’s medical needs, and I recommend that the Court grant

summary judgment in May’s favor.

          3. Higgins did not Act with Deliberate Indifference to Szubielski’s Medical
             Needs.

          In his answering brief, Szubielski contends that Higgins acted with deliberate

indifference to his medical needs by denying him a medical pillow, bottom bunk

accommodation, and approved pain management treatment.92 Defendants do not

address claims against Higgins specifically but argue that the undisputed facts do

not support a reasonable inference of Eighth Amendment deliberate indifference.93

          I focus on the legal question of whether Higgins acted, through her personal

involvement, with deliberate indifference to Szubielski’s medical needs.             The

undisputed facts show that Higgins was one of the nurses who saw Szubielski


91
  A.M. ex rel. J.M.K. v. Luzerne Cnty. Juv. Det. Ctr., 372 F.3d at 586 (internal quotation
marks and citation omitted); see also Thorpe v. Little, 804 F. Supp. 2d 174, 184 (D. Del.
2011).
92
     D.I. 59, at 6.
93
     D.I. 48, at 9-14.

                                            17
somewhat regularly.94 In the spring of 2020, Higgins responded to several of

Szubielski’s sick calls.95 In separate visits on April 24, 2020, May 15, 2020, and

June 11, 2020, Szubielski told Higgins that he was not receiving pain management

treatment according to the instructions of an outside specialist, and that he wanted

to see the outside specialist again.96 Higgins informed Szubielski that due to the

COVID-19 pandemic, no outside appointments were being made.97 Specifically,

after the April 24, 2020 sick call, Szubielski was told, “[y]our request has been

received and will remain unprocessed until normal operations resumed [sic].”98

Higgins noted that “there is no medical indication for neck roll at present.” 99 She

also reviewed Szubielski’s medical history and discussed a plan of care with him.100

         Based upon these undisputed facts, the evidence does not support that Higgins

acted with deliberate indifference toward Szubielski. While she denied Szubielski

the visit to the outside specialist, the reason for that denial was due to COVID-19

pandemic-related restrictions.         And, courts have found that delays in medical

treatment due to restrictions based upon the COVID-19 pandemic are reasonable


94
     See D.I. 48, Exs. A, B; D.I. 73, Ex. A.
95
     See CENT094; Kondash Decl., ¶¶ 22, 26; D.I. 73, Ex. A.
96
     See CENT094; D.I. 73, Ex. A.
97
     See CENT094; D.I. 73, Ex. A.
98
     See CENT094.
99
     D.I. 73, Ex. A.
100
      See CENT094; D.I. 73, Ex. A.

                                               18
under the Eighth Amendment’s deliberate indifference standard.101 With respect to

Higgins’ judgment about Szubielski’s neck roll, Szubielski may disagree with her

assessment, but challenging her professional judgment is not actionable under the

Eighth Amendment where the evidence shows that Higgins reviewed Szubielski’s

medical records and reasonably reached that conclusion.102 The undisputed facts do

not support a finding that Higgins was deliberately indifferent to Szubielski’s

medical needs, and I recommend that the Court grant summary judgment in Higgins’

favor.

          4. McAfee-Garner did not Act with Deliberate Indifference to Szubielski’s
             Medical Needs.

          In his answering brief, Szubielski contends that McAfee-Garner, like Higgins,

acted with deliberate indifference to his medical needs by denying him a medical

pillow, bottom bunk accommodation, and approved pain management treatment.103

He points to McAfee-Garner’s October 10, 2019 physician’s order discontinuing his

special mattress shortly after he was transferred to SCI as proof of deliberate

indifference.104 Defendants contend that Szubielski’s arguments merely amount to


101
      See supra note 85.
102
    See Thorpe v. Little, 804 F. Supp. 2d 174, 183 (D. Del. 2011) (“‘a prisoner has no right
to choose a specific form of medical treatment,’ so long as the treatment provided is
reasonable”) (citation omitted); Szubielski v. Correct Care Sols., LLC, 2014 WL 5500229,
at *2 (Del. Ch. Oct. 31, 2014).
103
      D.I. 59, at 6.
104
      Id., at 3.

                                            19
a disagreement with his medical treatment, and McAfee-Garner determined on

October 10, 2019 that the special mattress was no longer medically necessary in the

course of the medical discharge.105 Further, they assert that Szubielski has not shown

through “a subsequent order from any outside specialist” that a special mattress

remains necessary.106

          The remaining legal question is whether McAfee-Garner acted with deliberate

indifference to Szubielski’s medical needs. Specifically, I consider whether she

knew of Szubielski’s need for medical treatment and intentionally refused to provide

it, delayed necessary medical treatment based on a non-medical reason, or prevented

him from receiving needed or recommended medical treatment.107 The undisputed

facts show that McAfee-Garner was one of the nurses who saw Szubielski

periodically.108         Szubielski alleges that a medical provider had previously

determined that the special mattress and bottom bunk accommodation were

necessary and that McAfee-Garner revoked those medical allowances without

explaining her reasons or consulting with the previous medical providers.109 But to




105
      D.I. 72, at 2-6.
106
      Id., at 4.
107
      See supra note 73 and accompanying text.
108
      See D.I. 48, Exs. A, B; D.I. 73, Ex. A.
109
      D.I. 59, at 3.

                                                20
be actionable under the Eighth Amendment, Szubielski must show more than a

disagreement with a medical professional’s judgment or negligence.110

          Here, the evidence shows that McAfee-Garner made a general medical

discharge as part of her physician’s order dated October 10, 2019.111 Szubielski

disagrees with her judgment and argues that the timing of her physician’s order,

which occurred shortly after a transfer within the Department of Corrections, is

suspect.112 However, his disagreement is not actionable under the United States

Constitution. Where a physician capable of evaluating a need for medical treatment

has made an informed judgment, courts will not second-guess that judgment.113 This

is not a circumstance where prison officials have arbitrarily and without the exercise

of professional medical judgment denied previously recommended treatment.114

Further, the record does not indicate McAfee-Garner’s personal involvement with

regard to Szubielski’s other claims. Thus, the evidence does not support a finding

that McAfee-Garner was deliberately indifferent to Szubielski’s medical needs, and

I recommend that the Court grant summary judgment in McAfee-Garner’s favor.



110
   See Parkell v. Danberg, 833 F.3d 313, 337 (3d Cir. 2015); supra note 72 and
accompanying text.
111
      D.I. 59, Ex. A.
112
      Id., at 5-6.
113
  See Inmates of Allegheny Cnty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979) (citation
omitted).
114
      See id.

                                            21
C. Szubielski’s Negligence Claim

          In his answering brief, Szubielski asserts that there is a negligence claim in

this litigation.115      Defendants respond that any medical negligence claim that

Szubielski may have fails as a matter of law.116 The Complaint does not identify a

medical negligence claim and discusses only Szubielski’s Eighth Amendment

medical-needs claim.117 Further, the Superior Court has exclusive jurisdiction over

civil actions alleging health care medical negligence.118 Thus, even if a health care

medical negligence claim was properly pleaded, the Court of Chancery has no

subject matter jurisdiction over such a claim. Accordingly, I dismiss any health care

medical negligence claim alleged by Szubielski without prejudice.




115
      D.I. 59, at 8.
116
      D.I. 72, at 6-8.
117
    D.I. 3. The Court of Chancery Rules require plaintiffs to give “a short and plain
statement of the claim” so that the defendants have notice of what is being asserted. Ct. Ch.
R. 8(a)(1). The Complaint provides no notice that a medical negligence claim was being
pursued, even when considered with leniency because it is a pro se filing. See Durham v.
Grapetree LLC, 2014 WL 1980335, at *5 (Del. Ch. May 16, 2014).
118
   18 Del. C. § 6802(a); see also Szubielski v. Correct Care Sols., LLC, 2014 WL 5500229,
at *2 n. 24 (Del. Ch. Oct. 31, 2014). Defendants argue that Szubielski failed to file an
affidavit of merit signed by an expert witness in support of the negligence claim as required
by 18 Del. C. §6853 and, as a result, is foreclosed from pursuing that claim. D.I. 72, at 6-
8. Szubielski asserts that, because of his in forma pauperis status, there is an alternate
process under 18 Del. C. §6853(e). D.I. 59, at 8. Since I find a health care medical
negligence claim was not properly pleaded and that this Court does not have subject matter
jurisdiction over such a claim, I do not address that issue.

                                             22
                                 IV.    Conclusion

      Based on the reasons set forth above, I find that there are no material factual

disputes and Defendants are entitled to judgment on Szubielski’s Eighth Amendment

claim as a matter of law. I recommend that the Court grant Defendants’ Motion for

Summary Judgment, deny Szubielski’s Cross-Motion for Summary Judgment, and

enter judgment in favor of Defendants. This is a final master’s report, and exceptions

may be taken under Court of Chancery Rule 144. The stay of exceptions on the

December 21, 2021 Order is LIFTED; exceptions to that Order may be taken under

Court of Chancery Rule 144.




                                         23